 1   Gregg S. Kleiner, State Bar No. 141311
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335
     San Francisco, CA 94104
 3   Telephone No.: 415-672-5991
     Facsimile No.: 415-680-1712
 4   Email: gkleiner@rinconlawllp.com
 5
     Counsel for DORIS A. KAELIN,
 6   Trustee in Bankruptcy

 7

 8                               UNITED STATES BANKRUPTCY COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10                                          SAN JOSE DIVISION

11   In re                                               Case No. 18-50398 MEH
                                                         Chapter 7
12                                                       Hon. M. Elaine Hammond
               TECHSHOP, INC.,
13                                                       OMNIBUS OBJECTION TO CLAIMS
                      Debtor.                            BASED ON LLC MEMBERSHIPS
14
                                                         (Set One)
15                                                       (Claim Nos. 1, 52, 78, 154, 181, 221)

16                                                       [No Hearing Required Unless Requested]
17

18
     TO THE PARTIES IDENTIFIED IN SCHEDULE 1 TO THIS OBJECTION:
19

20             PLEASE TAKE NOTICE THAT Doris Kaelin, Chapter 7 Trustee (“Trustee”) of the estate
21   of TechShop, Inc. (“Debtor”), files this omnibus objection to the claims that you have filed against
22   the Debtor’s bankruptcy estate. True and correct copies of the claims (without exhibits or
23   attachments) are attached to this Objection as part of Schedule 1, Exhibits A through F. If the
24   Trustee’s objection to your claim is sustained, it will be disallowed as a claim against the Debtor’s
25   estate.
26   I.        BACKGROUND
27             The Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code on February
28   26, 2018 (“Petition Date”). Prior to the Petition Date, the Debtor operated approximately ten do-it-

Case: 18-50398       Doc# 325     Filed: 04/01/21    Entered: 04/01/21 06:17:15        Page 1 of        1
                                              21
 1   yourself fabrication shops in California, Texas, Detroit, Arizona and other locations in the United

 2   States. The Debtor operated all of its do-it-yourself fabrication shops as separate legal entities, with

 3   names such as: “TechShop SoMA LLC,” “TechShop Peninsula LLC,” “Tech Shop Mid-Peninsula

 4   LLC,” “TechShop San Jose LLC,” “TechShop Los Angeles LLC,” “TechShop Phoenix LLC” a/k/a

 5   “TechShop Chandler,” “TechShop Detroit LLC,” “TechShop Annapolis LLC,” “TechShop

 6   Arlington LLC,” “TechShop St. Louis LLC,” and “TechShop New York LLC” (collectively, the

 7   “LLCs”). Each of these limited liability companies are separate, distinct entities from the Debtor.

 8   The LLCs incurred liabilities and obligations to third parties, which liabilities and obligations are

 9   not debts of the Debtor. The assets of the LLCs are not part of the Debtor’s bankruptcy estate.

10           As set forth in Schedule 1, the Trustee has reviewed your claims and, based on the claims

11   and attachments to those claims, the Trustee has concluded that the sums you assert are due and

12   owing by the Debtor are, in fact, obligations of one or more of the LLCs. The Trustee has provided

13   specific grounds for the objection to each claim in Schedule 1.

14           The last column of Schedule 1 also identifies the proposed treatment of your claim if the

15   Trustee’s objection is sustained by the Court. In all instances, if the Trustee’s objection to your claim

16   is sustained, it will be disallowed as a claim against the Debtor’s estate. This is because the claims,

17   as noted above, are not obligations of the Debtor but are, again, obligations of separate legal entities,

18   the respective LLCs. Individuals with questions or concerns are welcome to contact the undersigned

19   at gkleiner@rinconlawllp.com.

20           WHEREFORE, the Trustee prays for an order disallowing all claims listed on Schedule 1 in

21   their entirety.

22

23   DATED: April 1, 2021                  RINCON LAW LLP

24

25
                                           By: /s/ Gregg S. Kleiner
26                                             GREGG S. KLEINER
                                               Counsel for DORIS A. KAELIN,
27                                             Trustee in Bankruptcy
28

Case: 18-50398         Doc# 325   Filed: 04/01/21      Entered: 04/01/21 06:17:15         Page 2 of         2
                                              21
                                                 SCHEDULE 1
                           In re TechShop, Inc., Chapter 7 Case No. 18-50398 MEH
                                     LLC Memberships Claim Objections
                                                   (Set One)

EXHIBIT NAME             CLAIM     DATE           CLAIM BASIS FOR OBJECTION             RELIEF REQUESTED IN
NO.                       NO.      FILED        AMOUNT                                  OBJECTION

A.     Beall,             154    7/13/2018        $559.65 Attachment to claim           Claim disallowed in its
       Christopher F.                                     reflects debt of non-debtor   entirety. Not an obligation
                                                          subsidiary, “TechShop         of Debtor, TechShop, Inc.
                                                          Arlington”

B.     Hong,               1      3/3/18            $0.00 Attachment to claim           Claim disallowed in its
       Ewin                                               reflects debt of non-debtor   entirety. Not an obligation
                                                          subsidiary, “TechShop         of Debtor, TechShop, Inc.
                                                          Arlington” Debt listed on
                                                          claim is $0, attachment
                                                          reflects debt of $999.00

C.     Kloman IV, John    52      5/21/18         $907.50 Attachment to claim           Claim disallowed in its
       M.                                                 reflects debt of non-debtor   entirety. Not an obligation
                                                          subsidiary, “TechShop         of Debtor, TechShop, Inc.
                                                          Arlington”

D.     Le,                221    7/26/2018      $9,000.00 Attachment to claim           Claim disallowed in its
       An Ngog                                            reflects debt of non-debtor   entirety. Not an obligation
                                                          subsidiary, “TechShop         of Debtor, TechShop, Inc.
                                                          Arlington”

E.     Mann, Gina         78      5/31/18       $1,650.00 Attachment to claim           Claim disallowed in its
                                                          reflects debt of non-debtor   entirety. Not an obligation
                                                          subsidiary, “TechShop         of Debtor, TechShop, Inc.
                                                          Chandler”

F.     Vadnal,            181    7/23/2018        $190.00 Attachment to claim           Claim disallowed in its
       Jonathan                                           reflects debt of non-debtor   entirety. Not an obligation
                                                          subsidiary, “TechShop         of Debtor, TechShop, Inc.
                                                          Arlington”




                                                       1
       Case: 18-50398      Doc# 325        Filed: 04/01/21   Entered: 04/01/21 06:17:15       Page 3 of
                                                       21
     Case 18-50398   Claim 154   Filed 07/13/18   Desc Main Document   Page 1 of 11


                                                                          EXHIBIT A
Case: 18-50398   Doc# 325    Filed: 04/01/21      Entered: 04/01/21 06:17:15   Page 4 of
                                         21
     Case 18-50398   Claim 154   Filed 07/13/18   Desc Main Document   Page 2 of 11


                                                                          EXHIBIT A
Case: 18-50398   Doc# 325    Filed: 04/01/21      Entered: 04/01/21 06:17:15   Page 5 of
                                         21
     Case 18-50398   Claim 154   Filed 07/13/18   Desc Main Document   Page 3 of 11


                                                                          EXHIBIT A
Case: 18-50398   Doc# 325    Filed: 04/01/21      Entered: 04/01/21 06:17:15   Page 6 of
                                         21
 Fill in this information to identify the case:
                                                                                                                                  FILED
 Debtor 1 TechShop, Inc.                                                                                                 U.S. Bankruptcy Court
                                                                                                                      Northern District of California
 Debtor 2
 (Spouse, if filing)                                                                                                              3/3/2018
 United States Bankruptcy Court           Northern District of California                                              Edward J. Emmons, Clerk
 Case number: 18−50398


Official Form 410
Proof of Claim                                                                                                                                          04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            Ewin Hong
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor


2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               Ewin Hong

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  5250 valley forge dr apt 415
                                  Alexandria, VA 22304



                                  Contact phone               7147452849                         Contact phone

                                  Contact email                                                  Contact email
                                         minoseah629@gmail.com

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                  MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1




              Case 18-50398              Claim 1-1          Filed 03/03/18              Desc Main Document                      Page 1 of 3
                                                                                                                                EXHIBIT B
     Case: 18-50398                 Doc# 325             Filed: 04/01/21               Entered: 04/01/21 06:17:15                      Page 7 of
                                                                     21
Part 2: Give Information About the Claim as of the Date the Case Was Filed
6.Do you have any                 No
  number you use to               Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
  identify the debtor?


7.How much is the             $ 0.00                               Does this amount include interest or other charges?
  claim?                                                             No
                                                                     Yes. Attach statement itemizing interest, fees, expenses, or
                                                                     other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                                       Membership fee


9. Is all or part of the         No
   claim secured?                Yes. The claim is secured by a lien on property.
                                  Nature of property:
                                      Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                     Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                      Motor vehicle
                                      Other. Describe:


                                   Basis for perfection:

                                   Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                   interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                   document that shows the lien has been filed or recorded.)

                                   Value of property:                        $

                                   Amount of the claim that is               $
                                   secured:
                                   Amount of the claim that is               $                                    (The sum of the secured and
                                   unsecured:                                                                     unsecured amounts should
                                                                                                                  match the amount in line 7.)


                                   Amount necessary to cure any default as of the                     $
                                   date of the petition:

                                   Annual Interest Rate (when case was filed)                                     %
                                         Fixed
                                         Variable
10.Is this claim based on          No
   a lease?                        Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to        No
   a right of setoff?              Yes. Identify the property:




Official Form 410                                               Proof of Claim                                                page 2




          Case 18-50398            Claim 1-1          Filed 03/03/18             Desc Main Document                     Page 2 of 3
                                                                                                                         EXHIBIT B
   Case: 18-50398             Doc# 325           Filed: 04/01/21                 Entered: 04/01/21 06:17:15                    Page 8 of
                                                             21
12.Is all or part of the claim            No
    entitled to priority under                                                                                                Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $2,850* of deposits toward purchase, lease, or rental of                     $
    lawl imits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $12,850*) earned within                     $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                         $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies                    $

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                3/3/2018

                                                                 MM / DD / YYYY


                                 /s/ Ewin Ahn Hong

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                       Ewin Ahn Hong

                                                                            First name      Middle name         Last name
                                 Title

                                 Company

                                                                            Identify the corporate servicer as the company if the authorized agent is a
                                                                            servicer
                                 Address                                    5250 valley forge dr apt 415

                                                                            Number Street
                                                                            Alexandria, VA 22304

                                                                            City State ZIP Code
                                 Contact phone             7147452849                           Email         minoseah629@gmail.com


Official Form 410                                                      Proof of Claim                                                   page 3




            Case 18-50398                Claim 1-1           Filed 03/03/18              Desc Main Document                   Page 3 of 3
                                                                                                                              EXHIBIT B
   Case: 18-50398                Doc# 325               Filed: 04/01/21              Entered: 04/01/21 06:17:15                         Page 9 of
                                                                    21
      Case 18-50398   Claim 52   Filed 05/21/18   Desc Main Document   Page 1 of 6


                                                                          EXHIBIT C
Case: 18-50398   Doc# 325    Filed: 04/01/21      Entered: 04/01/21 06:17:15   Page 10 of
                                          21
      Case 18-50398   Claim 52   Filed 05/21/18   Desc Main Document   Page 2 of 6


                                                                          EXHIBIT C
Case: 18-50398   Doc# 325    Filed: 04/01/21      Entered: 04/01/21 06:17:15   Page 11 of
                                          21
      Case 18-50398   Claim 52   Filed 05/21/18   Desc Main Document   Page 3 of 6


                                                                          EXHIBIT C
Case: 18-50398   Doc# 325    Filed: 04/01/21      Entered: 04/01/21 06:17:15   Page 12 of
                                          21
 Fill in this information to identify the case:
                                                                                                                                  FILED
 Debtor 1 TechShop, Inc.                                                                                                 U.S. Bankruptcy Court
                                                                                                                      Northern District of California
 Debtor 2
 (Spouse, if filing)                                                                                                              7/26/2018
 United States Bankruptcy Court           Northern District of California                                              Edward J. Emmons, Clerk
 Case number: 18−50398


Official Form 410
Proof of Claim                                                                                                                                          04/16

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


Part 1: Identify the Claim
1.Who is the current            AN NGOC LE
  creditor?
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor            AN LE

2.Has this claim been                    No
  acquired from                          Yes. From whom?
  someone else?
3.Where should notices            Where should notices to the creditor be sent?                  Where should payments to the creditor be sent? (if
  and payments to the                                                                            different)
  creditor be sent?               AN NGOC LE

  Federal Rule of                 Name                                                           Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                  3000 7TH ST NE APT 324
                                  WASHINGTON, DC 20017



                                  Contact phone             (714) 600−7651                       Contact phone

                                  Contact email        an.ngoc.le@gmail.com                      Contact email

                                  Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4.Does this claim amend                  No
  one already filed?                     Yes. Claim number on court claims registry (if known)                       Filed on

                                                                                                                                  MM / DD / YYYY
5.Do you know if anyone                  No
  else has filed a proof                 Yes. Who made the earlier filing?
  of claim for this claim?
Official Form 410                                                      Proof of Claim                                                  page 1




             Case 18-50398               Claim 221           Filed 07/26/18              Desc Main Document                     Page 1 of 3
                                                                                                                                EXHIBIT D
    Case: 18-50398                 Doc# 325            Filed: 04/01/21                Entered: 04/01/21 06:17:15                       Page 13 of
                                                                    21
Part 2: Give Information About the Claim as of the Date the Case Was Filed
6.Do you have any                  No
  number you use to                Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
  identify the debtor?


7.How much is the             $       9000.00                       Does this amount include interest or other charges?
  claim?                                                              No
                                                                      Yes. Attach statement itemizing interest, fees, expenses, or
                                                                      other charges required by Bankruptcy Rule 3001(c)(2)(A).
8.What is the basis of        Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful
  the claim?                  death, or credit card. Attach redacted copies of any documents supporting the claim required by
                              Bankruptcy Rule 3001(c).
                              Limit disclosing information that is entitled to privacy, such as healthcare information.
                                        Credit Card


9. Is all or part of the          No
   claim secured?                 Yes. The claim is secured by a lien on property.
                                   Nature of property:
                                       Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage
                                                      Proof of Claim Attachment (Official Form 410−A) with this Proof of Claim.
                                       Motor vehicle
                                       Other. Describe:


                                    Basis for perfection:

                                    Attach redacted copies of documents, if any, that show evidence of perfection of a security
                                    interest (for example, a mortgage, lien, certificate of title, financing statement, or other
                                    document that shows the lien has been filed or recorded.)

                                    Value of property:                        $

                                    Amount of the claim that is               $
                                    secured:
                                    Amount of the claim that is               $                                    (The sum of the secured and
                                    unsecured:                                                                     unsecured amounts should
                                                                                                                   match the amount in line 7.)


                                    Amount necessary to cure any default as of the                     $
                                    date of the petition:

                                    Annual Interest Rate (when case was filed)                                     %
                                          Fixed
                                          Variable
10.Is this claim based on           No
   a lease?                         Yes. Amount necessary to cure any default as of the date of the petition.$


11.Is this claim subject to        No
   a right of setoff?              Yes. Identify the property:




Official Form 410                                                Proof of Claim                                                page 2




          Case 18-50398            Claim 221           Filed 07/26/18             Desc Main Document                     Page 2 of 3
                                                                                                                          EXHIBIT D
 Case: 18-50398               Doc# 325           Filed: 04/01/21               Entered: 04/01/21 06:17:15                      Page 14 of
                                                              21
12.Is all or part of the claim            No
    entitled to priority under                                                                                                Amount entitled to priority
    11 U.S.C. § 507(a)?                   Yes. Check all that apply:
    A claim may be partly                   Domestic support obligations (including alimony and child support) $
    priority and partly                     under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,
    in some categories, the                 Up to $2,850* of deposits toward purchase, lease, or rental of                     $
    lawl imits the amount                   property or services for personal, family, or household use. 11
    entitled to priority.                   U.S.C. § 507(a)(7).
                                            Wages, salaries, or commissions (up to $12,850*) earned within                     $
                                            180 days before the bankruptcy petition is filed or the debtor's
                                            business ends, whichever is earlier. 11 U.S.C. § 507(a)(4).
                                            Taxes or penalties owed to governmental units. 11 U.S.C. §                         $
                                            507(a)(8).
                                            Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $

                                            Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies                    $

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date
                                         of adjustment.

Part 3: Sign Below
 The person completing           Check the appropriate box:
 this proof of claim must
 sign and date it. FRBP                  I am the creditor.
 9011(b).
                                         I am the creditor's attorney or authorized agent.
 If you file this claim
 electronically, FRBP                    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 5005(a)(2) authorizes courts
 to establish local rules                I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 specifying what a signature     I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
 is.                             the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fraudulent claim could be       and correct.
 fined up to $500,000,
 imprisoned for up to 5          I declare under penalty of perjury that the foregoing is true and correct.
 years, or both.
 18 U.S.C. §§ 152, 157 and
 3571.                           Executed on date                7/26/2018

                                                                 MM / DD / YYYY


                                 /s/ AN NGOC LE

                                 Signature

                                 Print the name of the person who is completing and signing this claim:
                                 Name                                      AN NGOC LE

                                                                           First name       Middle name         Last name
                                 Title

                                 Company

                                                                           Identify the corporate servicer as the company if the authorized agent is a
                                                                           servicer
                                 Address                                   3000 7TH ST NE APT 324

                                                                           Number Street
                                                                           WASHINGTON, DC 20017

                                                                           City State ZIP Code
                                 Contact phone             (714) 600−7651                       Email         an.ngoc.le@gmail.com


Official Form 410                                                      Proof of Claim                                                   page 3




           Case 18-50398                 Claim 221           Filed 07/26/18             Desc Main Document                    Page 3 of 3
                                                                                                                              EXHIBIT D
  Case: 18-50398                 Doc# 325              Filed: 04/01/21              Entered: 04/01/21 06:17:15                         Page 15 of
                                                                    21
      Case 18-50398   Claim 78   Filed 05/31/18   Desc Main Document   Page 1 of 5


                                                                          EXHIBIT E
Case: 18-50398   Doc# 325    Filed: 04/01/21      Entered: 04/01/21 06:17:15   Page 16 of
                                          21
      Case 18-50398   Claim 78   Filed 05/31/18   Desc Main Document   Page 2 of 5


                                                                          EXHIBIT E
Case: 18-50398   Doc# 325    Filed: 04/01/21      Entered: 04/01/21 06:17:15   Page 17 of
                                          21
      Case 18-50398   Claim 78   Filed 05/31/18   Desc Main Document   Page 3 of 5


                                                                          EXHIBIT E
Case: 18-50398   Doc# 325    Filed: 04/01/21      Entered: 04/01/21 06:17:15   Page 18 of
                                          21
      Case 18-50398   Claim 181   Filed 07/23/18   Desc Main Document    Page 1 of 7


                                                                            EXHIBIT F
Case: 18-50398   Doc# 325    Filed: 04/01/21       Entered: 04/01/21 06:17:15   Page 19 of
                                          21
      Case 18-50398   Claim 181   Filed 07/23/18   Desc Main Document    Page 2 of 7


                                                                            EXHIBIT F
Case: 18-50398   Doc# 325    Filed: 04/01/21       Entered: 04/01/21 06:17:15   Page 20 of
                                          21
      Case 18-50398   Claim 181   Filed 07/23/18   Desc Main Document    Page 3 of 7


                                                                            EXHIBIT F
Case: 18-50398   Doc# 325    Filed: 04/01/21       Entered: 04/01/21 06:17:15   Page 21 of
                                          21
